Exhibit 10.2



THIS SUBSCRIPTION AGREEMENT RELATES TO AN OFFERING OF SECURITIES IN AN OFFSHORE
TRANSACTION TO PERSONS WHO ARE NOT U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"1933 ACT").

NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT (THE "SUBSCRIPTION
AGREEMENT") RELATES HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933 (THE "1933 ACT"), OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT.

SUBSCRIPTION AGREEMENT / DEBT SETTLEMENT

(Non-US Subscriber)

 

TO:       UAN POWER CORP. (the "Company")



Purchase of Common Shares

A.      The Company is indebted to Wan-Fang Liu (the "Subscriber") in the
aggregate amount of $768,227.77 (consisting of $3,242,181 HKD (approximately
$418,227.77 USD) and USD$350,000) (the "Indebtedness") as at the date hereof as
a result of debts due under various loans advanced by the Subscriber, inclusive
of accrued interest;

B.       The Subscriber wishes to subscribe for 76,822,777 Common Shares (the
“Common Shares” or the “Securities”)) in the capital stock of the Company at the
price of $0.01 per share.

C.      In lieu of receiving cash as payment of the Indebtedness and accrued and
unpaid interest, the Subscriber has agreed to accept the Common shares as
payment of the Indebtedness pursuant to the terms and conditions set forth in
this Agreement; and

D.      In lieu of receiving cash in payment of the subscription contemplated by
this Agreement, the Company is willing to apply the Indebtedness in payment of
the Subscription Proceeds.

NOW THEREFORE THIS AGREEMENT witnesses that, for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.      Subscription

1.1      On the basis of the representations and warranties and subject to the
terms and conditions set forth herein the Subscriber hereby irrevocably
subscribes for and agrees to purchase 41,822,777 Common Shares, par value
US$0.00001 at a deemed purchase price per Share of $0.01 USD per share (the
subscription and agreement to purchase being the "Subscription"), for an
aggregate deemed purchase price (the “Purchase Price”) of $768,227.77 USD.

1.2      On the basis of the representations and warranties and subject to the
terms and conditions set forth herein, the Company hereby irrevocably agrees to
sell the Common Shares to the Subscriber.

1.3      Subject to the terms hereof, the Subscription will be effective upon
its acceptance by the Company.

 

-2-

2.      Settlement of Indebtedness

2.1      The Company and the Subscriber acknowledge that:

(a)the balance currently due from the Company to the Subscriber pursuant to the
Indebtedness is an aggregate amount of $768,227.77 USD; and

(b)the Company and the Subscriber agree to apply the entire amount of the
Indebtedness inclusive of any accrued and unpaid interest in payment of the
Purchase Price and, upon delivery of a signed copy of this Subscription
Agreement to the Subscriber together with certificates evidencing the Common
Shares registered as provided in this Subscription Agreement (the "Share
Certificates"), the Purchase Price shall be fully paid (and the date of
repayment shall be the date that the Share Certificates are issued) subject to
the conditions hereof.

3.      Release

3.1      The Subscriber hereby agrees that upon delivery of the Common Shares by
the Company in accordance with the provisions of this Agreement, the
Indebtedness and any accrued and unpaid interest will be fully satisfied and
extinguished, and the Subscriber will remise, release and forever discharge the
Company and its respective directors, officers, employees, successors,
solicitors, agents and assigns from any and all obligations relating to the
Indebtedness and any accrued and unpaid interest.

4.      Closing

4.1      The sale of the Common Shares shall be completed (the "Closing") at
such date as the parties may agree upon (the "Closing Date").

5.      Acknowledgements of Subscriber

5.1      The Subscriber acknowledges and agrees that:

(a)none of the Securities have been or will be registered under the 1933 Act, or
under any state securities or "blue sky" laws of any state of the United States,
and, unless so registered, may not be offered or sold in the United States or,
directly or indirectly, to U.S. Persons, as that term is defined in Regulation S
under the 1933 Act ("Regulation S"), except in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933
Act, or pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act and in each case only in accordance
with applicable state securities laws;

(b)the Company has not undertaken, and will have no obligation, to register any
of the Securities under the 1933 Act or any other securities legislation;

(c)the Subscriber has been advised to consult the Subscriber’s own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Company is not in any way responsible) for compliance with:

(i)any applicable laws of the jurisdiction in which the Subscriber is resident
in connection with the distribution of the Securities hereunder, and

(ii)applicable resale restrictions;

 

-3-

(d)none of the Common Shares are listed on any stock exchange and no
representation has been made to the Subscriber that any of the Common Shares
will become or remain listed on any stock exchange or automated dealer quotation
system;

(e)none of the Securities may be offered or sold by the Subscriber to a U.S.
Person (as defined in Section 6.1, below, or for the account or benefit of a
U.S. Person (other than a distributor) prior to the end of the Distribution
Compliance Period (as defined herein);

(f)neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Securities;

(g)no documents in connection with the sale of the Securities hereunder have
been reviewed by the SEC or any state securities administrators;

(h)the Subscriber is purchasing the Securities pursuant to an exemption from the
registration and the prospectus requirements of applicable securities
legislation on the basis that the Subscriber is not a resident of United States
and, as a consequence:

(i)is restricted from using most of the civil remedies available under U.S.
securities legislation,

(ii)may not receive information that would otherwise be required to be provided
under U.S. securities legislation, and

(iii)the Company is relieved from certain obligations that would otherwise apply
under U.S. securities legislation;

(i)the statutory and regulatory basis for the exemption claimed for the offer
and sale of the Securities, although in technical compliance with Regulation S,
would not be available if the offering is part of a plan or scheme to evade the
registration provisions of the 1933 Act; and

(j)this Subscription Agreement is not enforceable by the Subscriber unless it
has been accepted by the Company.

6.      Representations, Warranties and Covenants of the Subscriber

6.1      The Subscriber hereby represents and warrants to and covenants with the
Company (which representations, warranties and covenants shall survive the
Closing) that:

(a)the Subscriber is not a U.S. Person;

(b)the Subscriber is not acquiring the Securities for the account or benefit of,
directly or indirectly, any U.S. Person;

(c)the Subscriber is resident in the jurisdiction set out under the "Name and
Address" on the signature page of this Subscription Agreement and the sale of
the Securities to the Subscriber as contemplated in this Subscription Agreement
complies with or is exempt from the applicable securities legislation of the
jurisdiction of residence of the Subscriber;

(d)the Subscriber has the legal capacity and competence to enter into and
execute this Subscription Agreement and to take all actions required pursuant
hereto and, if the Subscriber is a corporation, it is duly incorporated and
validly subsisting under the laws of its jurisdiction of incorporation and all
necessary approvals by its directors, shareholders and others have been obtained
to authorize execution and performance of this Subscription Agreement on behalf
of the Subscriber;

 

-4-

(e)if the Subscriber is a corporation or other entity, the entering into of this
Subscription Agreement and the transactions contemplated hereby do not and will
not result in the violation of any of the terms and provisions of any law
applicable to, or the constating documents of, the Subscriber or of any
agreement, written or oral, to which the Subscriber may be a party or by which
the Subscriber is or may be bound;

(f)the Subscriber is acquiring the Securities as principal for its own account
for investment purposes only and not for the account of any other person and not
for distribution, assignment or resale to others, and no other person has a
direct or indirect beneficial interest in such Securities, and it has not
subdivided its interest in the Securities with any other person;

(g)the Subscriber is outside the United States when receiving and executing this
Subscription Agreement and is acquiring the Securities as principal for the
Subscriber’s own account for investment purposes only, and not with a view to,
or for, resale, distribution or fractionalisation thereof, in whole or in part,
and no other person has a direct or indirect beneficial interest in the
Securities;

(h)the Subscriber is aware that an investment in the Company and Pubco is
speculative and involves certain risks, including the possible loss of the
entire investment;

(i)the Subscriber (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingencies, (ii) has no need
for liquidity in this investment, and (iii) is able to bear the economic risks
of an investment in the Securities for an indefinite period of time;

(j)the Subscriber is not an underwriter of, or dealer in, the common shares of
the Company, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of any of the Securities;

(k)the Subscriber understands and agrees that none of the Securities have been
or will be registered under the 1933 Act or under any state securities or "blue
sky" laws of any state of the United States and, unless so registered, may not
be offered or sold in the United States or directly or indirectly to U.S.
Persons, except in accordance with the provisions of Regulation S ("Regulation
"S" promulgated under the 1933 Act, pursuant to an effective registration
statement under the 1933 Act, or pursuant to an exemption from, or in a
transaction not subject to, the registration requirements of the 1933 Act and in
each case only in accordance with applicable state securities laws;

(l)the Subscriber understands and agrees that offers and sales of any of the
Securities prior to the expiration of a restricted period after the date of
original issuance of the Securities (such period hereinafter referred to as the
"Distribution Compliance Period") shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable state securities laws;

(m)the Subscriber has not acquired the Securities as a result of, and it
covenants that it will not itself engage in, any "directed selling efforts" (as
defined in Regulation S) in the United States in respect of any of the
Securities which would include any activities undertaken for the purpose of, or
that could reasonably be expected to have the effect of, conditioning the market
in the United States for the resale of any of the Securities; provided, however,
that the Subscriber may sell or otherwise dispose of any of the Securities
pursuant to registration of any of the Securities pursuant to the 1933 Act and
any applicable state securities laws or under an exemption from such
registration requirements and as otherwise provided herein;

 

-5-

(n)the Subscriber agrees not to engage in any hedging transactions involving any
of the Securities unless such transactions are in compliance with the provisions
of the 1933 Act and in each case only in accordance with applicable state
securities laws;

(o)the Subscriber will indemnify the Company against, and will hold the Company
and, where applicable, its respective directors, officers, employees, agents,
advisors and shareholders harmless from, any and all loss, liability, claim,
damage and expense whatsoever (including, but not limited to, any and all fees,
costs and expenses whatsoever reasonably incurred in investigating, preparing or
defending against any claim, lawsuit, administrative proceeding or investigation
whether commenced or threatened) arising out of or based upon any representation
or warranty of the Subscriber contained herein or in any document furnished by
the Subscriber to the Company in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber to the Company in connection
therewith;

(p)the Subscriber is not aware of any advertisement of any of the Securities and
is not acquiring the Securities as a result of any form of general solicitation
or general advertising including advertisements, articles, notices or other
communications published in any newspaper, magazine or similar media or
broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising; and

(q)no person has made to the Subscriber any written or oral representations:

(i)that any person will resell or repurchase any of the Securities,

(ii)that any person will refund the purchase price of any of the Securities,

(iii)as to the future price or value of any of the Securities, or

(iv)that any of the Securities will be listed and posted for trading on any
stock exchange or automated dealer quotation system or that application has been
made to list and post any of the Securities of the Company on any stock exchange
or automated dealer quotation system, except that the shares of common stock of
Pubco shall be quoted on the over-the-counter market operated by the
Over-The-Counter Bulletin Board operated by FINRA.

6.2      In this Subscription Agreement, the term "U.S. Person" shall have the
meaning ascribed thereto in Regulation S.

7.      Representations and Warranties will be Relied Upon by the Company

7.1      The Subscriber acknowledges that the representations and warranties
contained herein are made by it with the intention that such representations and
warranties may be relied upon by the Company and its legal counsel in
determining the Subscriber’s eligibility to purchase the Securities under
applicable securities legislation. The Subscriber further agrees that by
accepting delivery of the certificates representing the Securities, it will be
representing and warranting that the representations and warranties contained
herein are true and correct as at the Closing Date with the same force and
effect as if they had been made by the Subscriber on the date of this
Subscription Agreement and that they will survive the purchase by the Subscriber
of the Securities and will continue in full force and effect notwithstanding any
subsequent disposition by the Subscriber thereof.

8.      Resale Restrictions

8.1      The Subscriber acknowledges that any resale of any of the Securities
will be subject to resale restrictions contained in the securities legislation
applicable to each Subscriber or proposed transferee. The Subscriber
acknowledges that the Securities have not been registered under the 1933 Act or
the securities laws of any state of the United States and that none of the
Securities may be offered or sold in the United States unless registered in
accordance with United States federal securities laws and all applicable state
securities laws or exemptions from such registration requirements are available.

 

-6-

8.2      The Subscriber acknowledges that restrictions on the transfer, sale or
other subsequent disposition of the Securities by the Subscriber may be imposed
by securities laws in addition to any restrictions referred to in Section 8.1
above, and, in particular, the Subscriber acknowledges and agrees that none of
the Securities may be offered or sold to a U.S. Person or for the account or
benefit of a U.S. Person (other than a distributor) prior to the end of the
Distribution Compliance Period.

9.      Legending of Subject Securities

9.1      The Subscriber hereby acknowledges that that upon the issuance thereof,
and until such time as the same is no longer required under the applicable
securities laws and regulations, the certificates representing any of the
Securities will bear a legend in substantially the following form:

"THESE SECURITIES WERE ISSUED IN AN OFFSHORE TRANSACTION TO PERSONS WHO ARE NOT
U.S. PERSONS (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"). ACCORDINGLY, NONE OF
THE SECURITIES TO WHICH THIS CERTIFICATE RELATES HAVE BEEN REGISTERED UNDER THE
1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY
BE OFFERED OR SOLD IN THE UNITED STATES OR, DIRECTLY OR INDIRECTLY, TO U.S.
PERSONS (AS DEFINED HEREIN) EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT OR PURSUANT TO AN EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING
TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN ACCORDANCE
WITH THE 1933 ACT."

9.2      The Subscriber hereby acknowledges and agrees to the Company making a
notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Subscription Agreement.

10.      Costs

10.1      The Subscriber acknowledges and agrees that all costs and expenses
incurred by the Subscriber (including any fees and disbursements of any special
counsel retained by the Subscriber) relating to the purchase of the Securities
shall be borne by the Subscriber.

11.      Governing Law

11.1      This Subscription Agreement is governed by the laws of the State of
Nevada and the laws applicable therein.

12.      Survival

12.1      This Subscription Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the Securities by the
Subscriber pursuant hereto.

13.      Assignment

13.1      This Subscription Agreement is not transferable or assignable.

14.      Severability

14.1      The invalidity or unenforceability of any particular provision of this
Subscription Agreement shall not affect or limit the validity or enforceability
of the remaining provisions of this Subscription Agreement.

 

-7-

15.      Entire Agreement

15.1      Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for herein,
this Subscription Agreement contains the entire agreement between the parties
with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Company or by anyone else.

16.      Notices

16.1      All notices and other communications hereunder shall be in writing and
shall be deemed to have been duly given if mailed or transmitted by any standard
form of telecommunication.

17.      Counterparts and Electronic Means

17.1      This Subscription Agreement may be executed in any number of
counterparts, each of which, when so executed and delivered, shall constitute an
original and all of which together shall constitute one instrument. Delivery of
an executed copy of this Subscription Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Subscription
Agreement as of the date hereinafter set forth.

18.      Delivery Instructions

 

18.1      The Subscriber hereby directs the Company to deliver the Share
Certificate issued pursuant to this Subscription Agreement to:

 

Address:_________________________

18.2      The Subscriber hereby directs the Company to cause the Share
Certificates issued pursuant to this Subscription Agreement to be registered on
the books of the Company as follows:

Name:__________________________

Address:________________________

 

 

[continued on next page]

 

 

-8-



18.3      The undersigned hereby acknowledges that it will deliver to the
Company all such additional completed forms in respect of the Subscriber’s
purchase of the Securities as may be required for filing with the appropriate
securities commissions and regulatory authorities.

IN WITNESS WHEREOF the Subscriber has duly executed this Subscription Agreement
as of the date of acceptance by the Company.


Per: /s/ Wan-Fang Liu _____________________

Name: Wan-Fang Liu

Address: ________________________________

 

 

 

 

 

 

A C C E P T A N C E

The above-mentioned Subscription Agreement in respect of the Common Shares is
hereby accepted by UAN POWER CORP.

DATED at Troy, Michigan as of the 27th day of January, 2015.

UAN POWER CORP.


Per:      /s/ Parashar Patel

Authorized Signatory

 

 

